 METROPOLITAN LIFE INSURANCE COMPANY69,image (line work) of one size and thickness, standardized paper ofone surface- and-thickness, and one preprepared ink.For this work,employees can be trained within 2 to 4 weeks.All employees, except the IBM typists, at the Philadelphia plant-work in an open production area, under the supervision of one fore-man.They all have the same hours, fringe benefits, holidays, andvacation and insurance benefits.None of the employees is hired to,operate,one piece of equipment or to serve in any one capacity.Ac-cording to the Employer's testimony, an employee is hired for aspecific "bottleneck."Further, according to the Employer, as theimprinting service must often be performed on short notice, an effi-cient operation depends on cross-training and the use of employeeswhere they are needed.4In these circumstances, particularly in view of the fact that the im-printing operation is relatively simple, and absent any showing thatthe employees engaged in the imprinting process are required to pos-sess any substantial special skill, training, 'or experience, we find thatthey do not constitute an appropriate lithographic production unit.'Having found that a lithographic production unit is not appropriateherein, we also find that the bindery, stock, shipping, and receivingemployees do not constitute an appropriate residual unit.We furtherfind that only an overall production and maintenance unit at thePhiladelphia plant is appropriate.As no union seeks to representsuch broader unit, we shall dismiss the petitions.[The Board dismissed the petitions.]4 Exhibits introduced into 'the record show that some employees perform several differentfunctions.5 SeeGeneral Motors Corporation, GM Photographic Engeneersnq Center,143 NLRB 647.Metropolitan LifeInsuranceCompany andInsuranceWorkersInternationalUnion, AFL-CIO.Case No. I-CA 4367.May 22,1964DECISION AND ORDEROn January 23, 1964, Trial Examiner William F. Scharnikow issuedhis Decision in the above-entitled proceeding, finding that RespondentMetropolitan Life Insurance Company had engaged in and was engag-ing in certain unfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmative action, as set forthin the attached Decision.Thereafter, the Respondent filed exceptionsto the Decision.147 NLRB No. 8. 70DECISIONS OF NATIONALLABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Brown].The Board has considered the Decision and the entire record in thecase, including the Respondent's exceptions, and hereby adopts theTrial Examiner's findings, conclusions, and recommendations.In finding that Respondent violated Section 8 (a) (5) and (1) of theAct, we note the recent decision of the United States Court of Appealsfor the First Circuit inMetropolitan Life Insurance Co. v. N.L.R.B.,327 F. 2d 906 (C.A. 1). In that case, the court stated that it was"handicapped . '.. by the Board's failure to articulate specific rea-sons for its unit determination" (327 F. 2d at 909), and concludedthat in finding appropriate a unit limited to the insurance agents work-ing in a single district office the Board had been controlled by the ex-tent of the union's organization, contrary to the mandate of Section9(c) (5) of the Act.With all due deference to the Court of Appealsfor the First Circuit, we believe that our representation decision inthat case articulated the reasons supporting our unit finding; thedecision itself was not-controlled by the extent of the union's organi-zation.We note also that the First Circuit's decision conflicts withan earlier decision of the Fourth Circuit(N.L.R.B. v. Quaker CityLife Insurance Company,319 F. 2d 690), and also with subsequentdecisions of the Third and Sixth Circuits in cases virtually identicalwith that before the First Circuit(Metropolitan Life Insurance Co. v.N.L.R.B.,328 F. 2d 820 (C.A.3) ;Metropolitan Life Insurance Co.v.N.L.R.B.,330 F. 2d 62 (C.A. 6)). However, in the event that thereasoning underlying our representation decisions herein may havebeen misunderstood, we shall again spell out the factors and considera-tions which led us to conclude that units limited to (a) the districtoffice in New London, Connecticut (together with the detached officeatWesterly, Rhode Island), and (b) the district office at Meriden,Connecticut, constitute separate units appropriate for the purpose ofcollective bargaining.In the representation proceeding,' the Respondent and the Unionstipulated that the facts with respect to the geographic scope of theunit were identical to those established in a prior proceeding involv-ing the same parties,.Metropolitan Life Insurance Company,138NLRB 565 2 The Respondent's operations as set forth therein areas follows :The Company is engaged in the sale and issuance of various typesof insurance policies and does business throughout the United States1The instant case involves two separate units, arising out of two separate petitions whichwere consolidated for the purpose of hearing and later severed for the purpose of decision.This is the representation decision which was upheld by the Third Circuit in ItsMetropolitandecision,supra,328 F. 2d 820. METROPOLITAN LIFE INSURANCE COMPANY71and Canada. It maintains its principal office in New York, New York,and, for administrative purposes, it has divided its offices throughoutthe United States into 14 territorial divisions.Each such division isheaded by a superintendent of agencies who reports directly to a com-pany vicepresident.The districtofficessought to be represented hereby the Union are included in Respondent's eastern territory, whichencompassesConnecticut and most of New York State.' The unitsought to be represented by the Union in Case No. 1-RC-7331 wouldinclude the company district office in New London, Connecticut, andany offices administratively detached, here theWesterly,RhodeIsland, office.The unit sought in Case No. 1-RC-7313 includes theCompany's district office in Meriden, Connecticut.4The Company's business operations are highly centralized, and poli-'cies and procedures are established at the home office which governsthe management of the district office and the duties and functions ofthe agents.The superintendent of agencies, whose office is located inNew York, has the responsibility for seeing that the offices in histerritory operate in accordance with these company directions, and inthe course of his duties, the superintendent of agencies makes periodicvisits to the offices in his territory.Each district office has a manager in charge, who is the immediatesupervisory authority over the agents in the office.Agents are re-quired by company regulations to perform all of their work throughand subject to the general supervision and direction of the manager ofthe district office to which they are assigned.The manager normallysolicits applications for openings in his district, and, although he doesnot have the authority to hire an individual applicant, he may recom-mend that such action be taken. In carrying out his function as a re-cruiter, the manager accepts the prospective agent's application, con-ducts a personal interview, and orders a retail credit and medicalreport.The application, together with the manager's recommenda-tion, is then forwarded to the superintendent of agencies in New Yorkwho makes the final determination.New agents receive their initialtraining in New York and are then assigned to a, district office wherethey receive additional training under the guidance and direction ofthe manager and assistant manager.Although the agent spends thegreater part of his time in his assigned territory selling industrialand other types of insurance, he is required to report to the districtoffice twice a week and whenever the manager so directs. One day eachweek is devoted to a general meeting, at which the manager explainss Although the detached office here involved is located in Westerly,Rhode Island, in theCompany's New England territory,it is underthe administrative control of the NewLondon, Connecticut,district office,from which it is detached.For the purposes of thisDecision,we shall consider the Westerly office as an extension of the New London districtoffice.SeeMetropolitan Life Insurance Company,138 NLRB 734, 736.& There are no offices detached from the Meriden district office. 72iDECISIONS OF NATIONAL LABOR RELATIONS' BOARDto his agents the latest company directives.The manager regularlyreviews the agent's performance and although he has no authority toterminate an agent's'appointment, the manager may accept. the agent'sresignation, if tendered, or he may recommend to the superintendentof agencies that the agent be terminated:The manager may order anaudit of the agent's accounts whenever he feels it is necessary and, inthe event of a deficiency of $75 or more in the agent's accounts, themanager is required to suspend him until further notice.All labor relations policies are established at the home office and allagents are subject to the same wage policies, employee benefits, andworking conditions.All bidding on job openings' is limited to theagents of the particular district office where the opening occurs. Thereis virtually no interchange or transfer. of agents among the variousdistrict offices and there is no business or social contact among agentsexcept on the individual district office level.There is no history ofcollective bargaining affecting the employees involved in the instantproceeding.These facts demonstrate that each district office is a separate ad-ministrative entity through which the Company conducts its businessoperations.Thus, the district office is a distinctive administrative sub-division created by the Company for the purpose of carrying on itsbusiness in the most efficient manner; each office operates in many re-spects as a complete, self-contained, and autonomous unit; there isseparate immediate control and supervision by the district manager ineach office; there is virtually no transfer or interchange of employeesamong offices; and the agents within each office enjoy common work-ing conditions.As the individual district office 'is thus appropriate;and as no labor organization is seeking a broader unit, we reaffirm ourfindings below that the New London and Meriden district offices con-stitute separate units appropriate for the purposes of collective bar-gaining.N.L.R.B. v. Quaker City Life Insurance Company, supra;Metropolitan Life Insurance Company v. N.L.R.B., supra.This is not to say, of course, that a number of units larger thanthose here found appropriate would not also be appropriate. To thecontrary, we have found that various groupings of district offices, ifbased on cogent geographic considerations, are appropriate for thepurposes of collective bargaining and have directed elections in suchunits where the union has so requested.5Moreover, it is clear, that,when we give effect to the union's request in determining which one ofseveral overlapping appropriate units of different sizes should be cer-5 See the followingMetropolitan Life Insurance Companycases:138 NLRB 565 (2 dis-trict offices in Wilmington, Delaware) ; 138 NLRB 512(6 district offices in Cleveland,Ohio, and 3 suburban offices);138 NLRB 734(1 district office in Sioux City, Iowa, and2 detached offices) ;144 NLRB 149 (33 district offices in Chicago, Illinois).And seeEquitable Life Insurance Company,138 NLRB 529 (two district offices in Cleveland anda detached office in Lorain,Ohio). METROPOLITAN LIFE INSURANCE COMPANY73tified, we are not allowing ourselves to be controlled by the extent ofthe union's organization, in violation of Section 9(c) (5) of the Act.For that section prohibits only the establishment of a bargaining unitwhich would not be appropriate when judged by traditional criteria.'Since either -a single district office or a grouping of such offices wherethey are geographically related would be appropriate under tradi-tional criteria, to grant the union's request for one or the other ofthese otherwise appropriate units does not violate Section 9(c) (5).'The units approved herein included a class of employees, known asMetropolitan Insurance Consultants (MIC's), Who were not involvedin the prior decisions.We note that in the representation hearingherein, the Regional Director, in including the MIC's relied upon therecord of proceedings in an earlier case involving this respondent(Metropolitan Life Inslrance Company,Case No. 13-RC-9130, notpublished in NLRB volumes), which record was also incorporatedinto the record of the proceedings herein by stipulation of the parties.The parties agreed that, with minor changes, the factual and legalissues regarding the MIC's were essentially similar to those in theearlier case.This record showed the MIC's are engaged principallyin the sale of insurance in amounts exceeding $1,000.They sell per-sonal accident and health, business, and group life insurance, pensionplans, and estate planning coverage, whereas regular and office accountagents are principally engaged in the sale of what is generally termed"industrial" insurance.Generally, the MIC's and other agents havethe same supervision; wages and other fringe benefits are similar forboth.Ninety-five percent of all MIC's were formerly employed asregular or office account agents.Based upon the line of progressionfrom agent to MIC, the frequent contact between the two groups, andtheir similar supervision, the Regional Director found that a com-munity of interest existed between the MIC's and the other agentsincluded in the unit found appropriate.The Board agreed that theMIC's appropriately belonged in the unit.Metropolitan Life In-surance Company,146 NLRB 967, seeMetropolitan Life InsuranceCompany, 144NLRB 149.IThe vice intended to be cured by Section 9 (c) (5) was, in the words of Senator Taft,the use of extent of organization "where all valid tests fail to give the union what itdesires."93 Cong.Rec. 6860; 2 Legislative History of the LMRA, 1947 (G.P.O. 1948),1625.It is settled law, however, that extent of organization may legitimately be a factorin a Board unit determination,so long as it is not controlling.H. Rept.245 on H.R. 3020,80th Cong.,1st sess.,1 Leg. Hist.LAIRA 328-329 ;N.L.R.B. v.Quaker City Life InsuranceCompany,319 F. 2d 690,693-694('C.A.4) ; Metropolitan Life InsuranceCo. v. N.L.R.B.,328 F. 2d 820,826-827('C.A..3), company petition for certiorari filed April 8, 1964(No. 982, October Term 1963).PWe have often stated that it is our policy not to compel a labor organization to seekrepresentation in a larger unit unless the unit requested is itself inappropriate.See, e.g.,Dixie Belle Mills, Inc.,139 NLRB 629,631;P. Ballantine&Sons,141 NLRB 1.103, 1107.Bagdad Copper' Company,144 NLRB 1496;Gordon Mills, Inc.,145 NLRB 771.For thereasons stated above,however, this is a far cry from our giving controlling weight to theextent of the Union's organization. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs the units involved herein are appropriate, we find, in agreementwith the- Trial Examiner, the Respondent's admitted refusal to' bar-gain with the Union was violative of Section 8 (a) (5) and (1) ofthe Act.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby -adopts as itsOrder, the Order recommended by the Trial Examiner, and Ordersthat the Respondent, Metropolitan Life Insurance Company, its offi-cers, agents,successors,and assigns, shall take the action set forth inthe Trial Examiner's Recommended Order, with the modifications setforth below :1.The following paragraph 1(b) is added to the RecommendedOrder :(b) Interfering with the efforts of the Insurance WorkersInternational Union, AFL-CIO; to negotiate for or represent theemployees in the said appropriate units as the exclusive bargain-ing agent.2.The following is substituted for the first indented paragraphsbeginning "WE WILL NOT refuse to ..." in. Appendixes A. and Battached to the Decision :-WE WILL NOT interfere with the efforts of the Insurance Work-ers International Union, AFL-CIO, to negotiate for or representas exclusive bargaining agent the employees in the bargainingunit described below.TRIAL EXAMINER'SDECISIONSTATEMENT OF THE CASEOn December 5, 1963,the complaint in the present case was issued against, andserved upon,the Respondent,Metropolitan Life Insurance Company,on the basis ofcharges filed and served upon the Respondent on November 6, 1963,by InsuranceWorkersInternationalUnion, AFL-CIO, herein called the Union.The complaintalleges in substance:(1) Thatall employees of the Respondent in each of two specifically describedunits of employees,constitute a separate and distinct unit appropriate for the pur-poses of collective bargaining within the meaning of Section9(b) of theNationalLabor Relations Act, as amended,29 U.S.C., Sec.151,et seq.,herein called the Act.(2)That,on or about September27, 1963,a majority of the employees in eachof the aforesaid two units designated or selected the Union as their representativefor the purposes of collective bargaining,in secret elections conducted under thesupervision of the Regional Director for the First Region of the Board.(3)Thaton October7, 1963,the Union was certified by the Board as representa-tive of the employees in each of the two aforesaid units.(4)That on or about October 14, 1963, the Unionrequested the Respondent,and on or about October 23, 1963, and at all times thereafter,the Respondent hasrefused, tobargain collectivelywith the Unionas the exclusive representative of allthe employees in each of the two aforesaid units.-(5)That by its refusalthe Respondent has committed unfair labor practicesaffecting commerce within the meaning of Sections 8(a) (5) and(1) and 2(6) and (7)of the Act. METROPOLITAN LIFE INSURANCE COMPANY75In its answer to the complaint;-the- Respondent(a) by its silence with respectthereto,admits certain allegations-of the complaint setting forth the Union's filingand service of its charge,the corporate status and nature and extent of the Respond-ent's business as it affects commerce,.and the status of the Union as a labor organi-zation; and (b) expressly admits that the.Unio n received a majority of the ballotscast by employees in the election conducted by the Regional Directorin each of theunits described in the complaint,that the Board certified the Union as bargainingrepresentative of the employees in, each of these units,-and that the Union has re-quested the Respondent, but the Respondent has refused, to bargain collectively withthe Union as representative of the employees in said units.The Respondent, how-ever,generally denies all other allegations of the complaint,including those relatingto the appropriateness of the bargaining units described in the complaint, the statusof the Union as exclusive representative of all the employees in each of these units,and the commission by the Respondent of any unfair labor practices within themeaning ofthe Act.Finally, as affirmative defenses,the Respondent also expresslydenies that either of the employee units constitutes a unit appropriate for collective-bargaining purposes within the meaning of Section 9(b) of the Act, and asserts that,"the National Labor Relations Board violated Section 9(c)(5) of the Act in deter-mining -that [these] units . .. were appropriate units for collective-bargaining pur-poses by giving controlling effect to the extent to which the employees had organized."On December 23, 1963, the General Counsel filed and served upon the Respondenta motion for judgment on the pleadings. In support of his motion, the GeneralCounsel summarized the essential allegations of the complaint and the Respondent'sanswer, and added a further allegation that, on-August 30, 1963, the Board, in Deci-sions and Directions of Elections in Cases Nos. 1-RC-7313 and 7331, had foundthat the employees in each of the units described in the complaint constituted a unitappropriate for the purposes of collective bargaining within the meaning of Sec-tion 9(b) of the Act. The General Counsel contends in substance that the only issueswhich the Respondent now seeks to raise by its answer relate to the appropriatenessof the units described in the complaint, and are therefore issues which have alreadybeen litigated before, and determined by, the Board in the representation proceedings.Accordingly the General Counsel prays in its motion that, in the premises and with-out holding a hearing, findings of fact should be made, conclusions of law should bereached, and an order be issued against the Respondent upon, and in full accordancewith,the allegations of the complaint.On January 3, 1964, counsel for the Union also filed,.and served upon the Re-spondent,a motion for judgment on the pleadings,adopting as its grounds thosewhich are set forth in the General Counsel's motion.The motions having been referred to me [Trial Examiner William F. Scharnikow]by the Chief Trial Examiner, on January 6, 1964, I issued and caused to be servedupon the Respondent and the other parties a telegraphic order directing the Respond-ent, on or before January 13, 1964, to state what, if any, newly discovered evidenceor other evidence unavailable at the time of the representation proceedings, it in-tended to present at a hearing in the instant proceeding, and also to show cause, ifany it had, why the motions of-the General Counsel and the Union for judgment onthe pleadings should not be granted.On January 7, 1964,counsel for the Respondent filed its statement of opposition tothe General Counsel's motion and its cross-motion for judgment on the pleadings.In substance, the Respondent admitted that, in Cases Nos.. l-RC-7313 and 7331, theBoard had found the units alleged in the complaint to be appropriate; that a majorityof the employees in each unit having selected the Union as their representative in asecret ballot election,the Regional Director certified the Union as exclusive bargain-ing representative of the employees in each unit; and that, since about October 14,1963, the Respondent has refused to bargain with the Union "on the grounds thateach unit was clearly inappropriate under Section 9 of the Act."The Respondentaffirmatively asserted that, in determining the bargaining units to be appropriate, theBoard acted arbitrarily and capriciously, was controlled by the extent to which theemployees had organized in violation of Section 9(c) (5) of the Act, and improperlyincluded insurance consultants in a unit of agents "because, as the evidence in bothrepresentation proceedings demonstrates, the Union cannot and will not fairly repre-sent these employees."Upon these asserted bases, the Respondent prays that thecomplaint be dismissed and the Board's certifications of the Union be revoked.On January 7, 1964, counsel for the Respondent in a letter replying to my order toshow.cause, affirmed the statements and prayers set forth in its foregoing oppositionand cross-motion and requested consideration of "the transcripts and briefs referred,to in the representationcasesherein,namely, Case No. 1-RC-7313 (Meriden,Conn.) and 1-RC-7331 (New London, Conn.)." 76DECISIONS OF NATIONALLABOR RELATIONS BOARDOn January 14, 1964, by telegraphic orderserved uponthe parties, I canceled thehearing set for January 20, 1964, andset asidethe notice of hearing, because it ap-peared to me "from the pleadings, the Respondent's opposition and cross-motion forjudgment on the pleadings; and the Respondent's response to my order to show causeof January 6, 1964, that there areno issuesof fact nor offers of evidence, nor argu-mentson the merits other than those previously presented to_ and decided by theBoard in the representation proceeding." I further advised the parties that myrulingson the cross-motions and my Decision and Recommended Order, including findingsof fact and conclusions of law, were being prepared and would be filed and served' indue course.Rulings on MotionsFor the reasons stated in my telegraphic order of January 14, 1964, I now grantthe motions of the General Counsel and the Union for judgment on the pleadingsand deny the cross-motion of the Respondent for dismissal of the complaint.The issue of appropriateness of the bargainingunitshas already been admittedlylitigated by the parties and decided. by the Board in the representation proceedings,the Respondent proffers no further evidence or additional argument upon the issue,and there is therefore no reason nor justification for relitigating the issue, particu-larly before a Trial Examiner upon whom the Board's existing determinations of unitare binding.Pittsburgh Plate Glass Company v. N.L.R.B.,313 U.S. 146;Metro-politanLife Insurance Company,142 NLRB 491;Metropolitan Life Insurance Co.,141 NLRB 1074;Metropolitan Life Insurance Company,141 NLRB 337;N.L.R.B.v. American Steel Buck Corp.,227 F. 2d 927 (C.A.2); N.L.R.B. v. Botany WorstedMills,133 F. 2d 876 (C.A.3);N.L.R.B. v. West Kentucky Coal Company,152F. 2d 198, 200-201 (C.A. 6), cert. denied 328 U.S. 866. Since the allegations of thecomplaint with respect to the appropriateness of the units are thus supported by theBoard's decisions in the representation cases, and since all the other material factualallegations of the complaint are expressly admitted, or admitted by the Respondent'sfailure to deny them, I make the following findings of fact, conclusions of law, andrecommendations upon the basis of the Board's determinations of units in the repre-sentation cases and upon, and in accordance with, the allegations of the complaintand the applicable principles of law and well-established policy.Findings of Fact and Conclusions of Law1.Respondent is and has been at all times material herein a corporation dulyorganized under and existing by virtue of the laws of the State of New York.2.At all times herein mentioned, Respondent has maintained its principal officeand place of business at 1 Madison Avenue, in the city of New York, borough ofManhattan, and State of New York; and maintains a district office in the city ofMeriden, county of New Haven, and State of Connecticut, hereinafter called theMeriden office; and maintains a district office in the city of New London, county ofNew London, and State of Connecticut, hereinafter called the New London office,with its detached office in the city of Westerly, county of Washington, and State ofRhode Island.3.Respondent in the course and conduct of its business causes, and continuouslyhas caused at all times herein mentioned, substantial amounts of various types ofinsurance to be sold in interstate commerce in each of the States of the United States.Respondent derives annually from the interstate sale of insurance an amount exceed-ing $1,000,000 of which more than $50,000 is remitted from its Connecticut offices.4.The aforesaid Respondent is and has beenengaged in commerce within themeaningof the Act.5.The Union is a labor organization within the meaning of Section 2(5) of theAct.6.AllMetropolitan Insurance consultants, and canvassing, regular, and office ac-count agents of the Employer, selling industrial life and other forms of insurance,and employed at the Employer's district office in Meriden, Connecticut, but exclud-ing all independent agents, retired agents, managers, assistant managers, cashiers,clerical employees, secretaries, professional employees, guards, watchmen, and allsupervisors as defined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of the Act.7.AllMetropolitan Insurance consultants, and canvassing, regular, and office ac-count agents of the Employer selling industrial life and other forms of insurance andemployed at the Employer's district office in New London, Connecticut, and its de-tached office in Westerly, Rhode Island, but excluding all independent agents, retiredagents,managers, assistant managers, cashiers, clerical employees, secretaries, pro- METROPOLITAN LIFE INSURANCECOMPANY77fessional employees, guards, watchmen, and all supervisors'as defined in the Act, con-stitute a unit appropriate for the purposes of collective bargaining within the meaningof Section 9(b) of the Act.8: On or about September 27, 1963, a majority of the employees in each of theunits described in paragraphs 6 and 7 by secret elections conducted under the super-vision of the Regional Director for the First Region of the Board, designated orselected the Union as ctheir representative for the purposes of collective bargaining.On October 7, 1963, the Union was certified by the National Labor Relations Boardas representative of the employees in each of the units described in paragraphs6 and 7.9.At all times material herein the Union has been the representative for the pur-poses of collective bargaining of a majority of the employees in each of the, saidunits, and by virtue of Section 9(a) of the Act, has been and is now the exclusiverepresentative of all the employees in each of said units for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment, or other condi-tions of employment.10.On or about October 14, 1963, the Union requested Respondent to bargaincollectively in respect to rates of pay, wages, hours of employment, or other condi-tions of employment, with the Union as the exclusive representative of all the em-ployees of Respondent in the units described above in paragraphs 6 and 7.11.On or about October 23, 1963, and at all times thereafter, Respondent did re-fuse and continues to refuse to bargain collectively with the Union as the exclusiverepresentative of all the employees in each of the units described above in para-graphs 6 and 7.12.By the acts described above in paragraph 11 Respondent did engage in and isengaging in unfair labor practices within the meaning of Section 8(a) (5) of the Act.13.By the acts described above in paragraph 11 and by each of said acts, Respond-ent did interfere with, restrain, and coerce and is interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed in Section 7 of theAct and thereby did engage in and is engaging in unfair labor practices within themeaning of Section 8(a)( I) of the Act.14.The activities of Respondent, described above in paragraph 11, occurring inconnection with the operations of Respondent, described above in paragraphs 2 and 3,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of. commerce.15.The acts of Respondent, described above, constitute unfair labor practicesaffecting commerce within the meaning of Section 8(a) (1) and (5) ' and Section2(6) and (7) of the Act.THE REMEDYSince" it has been found that the Respondent has. engaged in unfair labor practiceswithin the meaning of Section 8(a) (1) and (5) of the Act, I will recommend thatit cease and desist therefrom and take certain affirmative action in order to effectuatethe policies of the Act.RECOMMENDED ORDERUponthe basis of the foregoing findings offactand conclusions of law, and uponthe entire record in the case, it is recommendedthat theRespondent,MetropolitanLifeInsurance Company, its officers, agents,successors,and assigns,shall:1.Cease anddesist from:(a)Refusing to bargain collectively in good faith concerning wages, hours, andother terms and conditions of employment,with InsuranceWorkersInternationalUnion,AFL-CIO,as the exclusive representative of all employees in each of thefollowing appropriate units:First:CAll Metropolitan Insurance consultants,and canvassing,regular, and office accountagents of the Employer,selling industriallife and otherforms of insurance,and em-ployed at the Employer's district office in Meriden, Connecticut.but excluding allindependent agents, retired agents, managers,assistantmanagers,cashiers,clericalemployees, secretaries, professional employees, guards, watchmen, and all supervisorsas defined in the Act..Second:All Metropolitan Insurance consultants, and canvassing,regular, and office accountagents of the Employer selling industrial life and other forms of insurance and em-ployed at the Employer's district office in New London,Connecticut,and its detached 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffice in Westerly, Rhode Island, but excluding all independent agents, retired agents;managers, assistant managers, cashiers, clerical employees, secretaries, professionalemployees, guards, watchmen, and all supervisors as defined in the Act.-2.Take the following affirmative action which it is found will effectuate the policiesof the Act:'.(a)Upon request, bargain collectively with the, above-named Union as the exclu-sive representative of all employees in each of the foregoingcappropriate units, andembody in a signed agreement any understanding reached with respect to the em-ployees in each of these units.(b) Post at its district office in Meriden, Connecticut, copies of the attached noticemarked "Appendix A," and also post at its district office in New London, Connecti-cut, and its detached office in Westerly, Rhode Island, copies of the attached noticemarked "Appendix B." 1Copies of said notice to be furnished by the RegionalDirector for the First Region, shall, after being duly signed by the Respondent beposted by it immediately upon receipt thereof and be maintained by it for 60 con-secutive days thereafter in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken by the Respond-ent that said notices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the First Region, in writing, within 20 daysfrom the receipt of this Decision and Recommended Order, what steps the Respond-ent has taken to comply herewith?IIf this Recommended Order Is adopted by the Board, the words "a Decision andOrder" shall be substituted for the words "the Recommended Order of a Trial Examiner"in the notices. If the Board's Order is enforced by a decree of a United States CourtofAppeals, the notices will be further amended by the substitution of the words "aDecree of the United States Court of Appeals, Enforcing an Order" for the words "aDecision and Order."2 If this Recommended Order Is adopted by the Board, this provision shall be modifiedto read: "Notify the Regional Director for the First Region, in writing, within 20 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIX ANOTICE TO -ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with Insurance Workers Inter.national Union, AFL-CIO, as the exclusive representative of the employees inthe bargaining unit described below.WE WILL, upon request, bargain, with the above-named Union, as the exclu-sive representative of all the employees in the bargaining unit described belowwith respect to rates of pay, wages, hours of employment, and other conditionsof employment, and, if an understanding is reached, embody such an under-standing in a signed agreement.-The bargain unit is:AllMetropolitan Insurance consultants, and canvassing, regular, andoffice account agents of the Employer, selling industrial life and otherforms of insurance, and employed at the Employer's district office inMeriden, Connecticut, but excluding all independent agents, retired agents,managers, assistant managers, cashiers, clerical employees, secretaries, pro-fessional employees, guards, watchmen, and all supervisors as defined inthe Act.METROPOLITAN LIFE INSURANCE COMPANY,Employer.Dated-------------------By------------------ - - --------------(Representative)(Title)This notice must remain posted 'for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.-Employees may communicate directly with the Board's Regional Office, 24 SchoolStreet, Boston,Massachusetts, Telephone No. 523-8100, if they have any questionsconcerning this notice or compliance with its provisions. -- PAINTERS DISTRICT COUNCIL NO. 3, ETC.APPENDIX B79NOTICE TO ALLEMPLOYEESPursuant to the RecommendedOrder of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policiesof the National Labor Rela-tionsAct, we herebynotify our employees that:WE WILL NOTrefuse to bargaincollectively withInsuranceWorkers Inter-nationalUnion, AFL-CIO,as the exclusive representative of the employees inthe bargaining unitdescribed below.WE WILL, uponrequest,bargainwith the above-named Union,as the exclu-sive representative of all the employees in the bargaining unitdescribed belowwith respect to rates of pay, wages,hours of employment,and otherconditionsof employment,and, if an understanding is reached,embody suchan under-standing in a signed agreement.The bargaining unit is:AllMetropolitanInsurance consultants and canvassing,regular, andoffice account agentsof theEmployer selling industriallife and other formsof insurance and employedat the Employer's district office inNew London,Connecticut,and itsdetachedoffice inWesterly, RhodeIsland, butexclud-ing all independent agents,retiredagents,managers, assistant managers,cashiers,clerical employees,secretaries,professional employees,guards,watchmen,and all supervisors as definedin the Act.METROPOLITAN LIFE INSURANCE COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutivedays fromthe date of posting,and must not be altered,defaced, or covered by anyother material.Employees may communicatedirectly with the Board's RegionalOffice, 24 SchoolStreet,Boston,Massachusetts,Telephone No. 523-8100, if they haveany questionsconcerning this notice or compliancewithits provisions.Painters District Council No. 3, Brotherhood of Painters, Deco-rators and Paperhangers of America,AFL-CIO [CentralStates Painting and Decorating Company]andErnest L.Miller,Jr.Case No. 17-CB-359.May 2, 1964DECISION AND ORDEROn September 18, 1963, Trial Examiner Thomas S. Wilson issuedhisDecision in the above-entitled proceeding, finding that the Re-spondent had not engaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filed except-ions to the Trial Exam-iner'sDecisionand a supporting brief, and the Respondent filed abrief in support of the Trial Examiner's Decision.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulingsare hereby affirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and the entire record in147 NLRB No. 12.